PER CURIAM.
George Stokes appeals his judgments and sentences in several cases. We affirm all of the judgments and sentences with the exception of the sentence in case no. 97-5146. The sentence imposed in that case on October 14, 1999, was orally announced as fifteen months’ imprisonment, concurrent with the other sentences. This sentence is accurately reflected in the order on violation of probation, which is entitled “Plea/disposition on violation of Probation.” However, the written sentence imposes a five-year term of imprisonment. We reverse this sentence and instruct the trial court to impose a written sentence in accordance with its oral pronouncement.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and WHATLEY, J., and DANAHY, PAUL W„ (Senior) Judge, Concur.